MEMORANDUM **
Gohar Khachatryan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order adopting and affirming the Immigration Judge’s (“IJ”) decision denying her motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir.2002), and we deny the petition for review.
The IJ did not abuse his discretion in denying Khachatryan’s motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). The letter Khachatryan submitted reflects only that she had a diagnostic test on the date of her hearing and does not establish that she had a “serious” illness within the meaning of the statute. See Celis-Castellano, 298 F.3d at 892.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.